Case 2:20-cv-03649-PBT Document 37-13 Filed 12/17/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

POLYSCIENCES, INC.,
Plaintiff/Counter-defendant

Civil Case No. 20-cv-03649-PBT

Vv.
JOSEPH T. MASRUD,

Defendant/Counterclaimant

 

 

CERTIFICATE OF SERVICE
I, Mathew W. Griffin, hereby certify that on this 17th day of December 2020, a true and
correct copy of the within Memorandum, and all supporting documentation, was filed by
emailing to PAED_ DOCUMENTS@paed.uscourts.gov and served upon all counsel of record

via. Email and U.S. Mail, properly addressed.

.

Mathew W {friffin
